DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites wherein the microspheres comprise cross-linked organic resin which fails to further limit the claim upon which is depends, i.e. claim 1 which already recites microspheres comprising a crosslinked resin and are of acrylic polymer or urethane polymer which are organic resins.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims	1-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ochi et al. (US 5,008,139) in view of Rowitsch et al. (US 2007/0224395).
Regarding claim 1, Ochi et al. teaches a laminate comprising (Fig. 1): a substrate layer (col. 7, lines 48-55) inherently having a first and second major surface; a contact adhesive agent (col. 7, lines 21-33) inherently having a first and second major surface, the second major surface of the contact adhesive layer coupled to the first major surface of the substrate layer (col. 7, lines 39-41), the contact adhesive layer comprising a contact adhesive agent comprising chloroprene rubber or acrylic copolymers (col. 5, line 39-col. 6, line 3), and additionally comprising microspheres having an average particle size of between 10 to 60 microns (col. 3, lines 3-5), 
Ochi et al. fails to teach wherein the contact adhesive layer contain the microspheres in amount as claimed. 
However, Rowitsch et al. teaches a laminate comprising: a substrate layer (paragraph [0048]) inherently having a first and second major surface; a contact adhesive agent (paragraph [0049]) inherently having a first and second major surface, the second major surface of the contact adhesive layer coupled to the first major surface of the substrate layer (paragraphs [0048]-[0049]), the contact adhesive layer comprising a contact adhesive agent comprising chloroprene rubber or acrylic copolymers (paragraph [0024]-[0025]), and additionally comprising microspheres having an average particle size of about 5 microns to about 500 microns, and wherein the contact adhesive layer contains at least about 0.5 percent by weight of the microspheres (paragraph [0041]) which would overlap the claimed range of 5 parts by mass to 500 parts by mass of the microspheres per 100 parts by mass of the contact adhesive agent. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Given that Ochi et al. and Rowitsch et al. are both drawn to adhesives comprising chloroprene rubber or acrylic copolymers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use amount of microspheres disclosed by Rowitsch et al., including that presently claimed, and thereby arrive at the present invention. It is noted that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05 (II)A.
Ochi et al. fails to teach wherein a mass per unit area of the contact adhesive layer is from 5 g/m2 to 100g/m2.
However, Rowitsch et al. discloses that the contact adhesive layers typically have a mass per unit area of about 1 to about 250 g/m2 (paragraph [0051]). Rowitsch et al. further discloses that the amount depends upon many factors, including the type of substrate. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use contact adhesive layers with mass per unit area, including that as presently claimed, depending on the characteristics of the adhesive as well as the desired properties.
While there is no disclosure that the laminate is a “configured to be adhered on a second contact adhesive layer covering an installation surface, the second contact adhesive layer comprising a second contact adhesive agent comprising at least one of chloroprene rubber or acrylic copolymers, and the second contact adhesive layer comprising second microspheres having an average particle size of 0.5 m or greater, the second microspheres comprise a 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. be configured to be adhered…, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art invention and further that the prior art structure which is a lamiante identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
 Regarding claim 2, Ochi et al. teaches wherein the contact adhesive layer has a low initial adhesion strength (col. 3, lines 12-20) which is considered to be substantially nontacky.  
Regarding claim 3, Ochi et al. teaches wherein the microspheres comprise cross-linked organic resin (col. 4, lines 68-col. 5, line 5). 
Regarding claim 7, given that Ochi et al. in view of Rowitsch et al. teach contact adhesive layer identical to that presently claimed, it is clear that the first major surface of the 
Regarding claim 8, Ochi et al. teaches a mixture of chloroprene and acrylic copolymer but fails to teach wherein a glass transition temperature of the acrylic copolymer of the contact adhesive agent is from 0oC to 60°C.
However, Rowitsch et al. teaches a mixture of chloroprene and acrylic copolymer, wherein the acrylic copolymer has a glass transition temperature is from greater than 0 degrees C, e.g. about 10 to about 30 degrees C (paragraph [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use acrylic copolymer having a glass transition temperature, including that presently claimed, in order to provide improved green strength, spray characteristics, rheology, density reduction, and softer bond lines (Rowitsch et al., paragraph [0053]).
Response to Arguments
Applicant's arguments filed 10/01/21 have been fully considered but they are not persuasive. 
Applicant amended claim 1 to include laminate “configured to be adhered on a second contact adhesive layer covering an installation surface, the second contact adhesive layer comprising a second contact adhesive agent comprising at least one of chloroprene rubber or acrylic copolymers, and the second contact adhesive layer comprising second microspheres having an average particle size of 0.5 m or greater, the second microspheres comprise a crosslinked resin and are nontacky, solid microspheres of acrylic polymer or urethane polymer, the laminate” and limitations from claim 3 and cancelled claims 4-6.
Applicant argues that the cited portions of Ochi and Rowtisch do not appear to teach or suggest applying a laminate to a second contact adhesive layer covering an installation surface, especially a second contact adhesive layer with microspheres
However, in light of the “configured to” language, the limitation regarding the second contact adhesive layer is merely intended use as set forth in the rejection above.
Applicant argues that Ochi and Rowitsch do not appear to teach or suggest a mass per unit area of the contact adhesive layer is from 10 g/m2 to 100 g/m2.
However, as set forth in the rejection of record and acknowledged by applicant, Rowitsch does disclose a mass per unit area of about 1 to about 250 g/m2 (paragraph [0051]) which overlaps the claimed range.
Applicant argues that Rowitsch explicitly describes the incorporation of "hollow polymeric microspheres". The weight range of Rowitsch does not teach or suggest a desirable weight for an adhesive layer with solid particles and does not lead a person of ordinary skill in the art to adapt for such a change.
However, firstly, Rowitsch is only used as teaching reference in order to teach contact adhesive layer having a mass per unit area as claimed. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA). Further, the mass per unit area taught by Rowitsch is a property of the coating, i.e. adhesive layer, and not of the microspheres themselves. One of ordinary skill in the art would .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787